DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
3.	Acknowledgment is made of Continuing Data: This application is a 371 of PCT/CN2019/072449 filed 01/20/2019.
4.	Acknowledgment is made of Foreign Application: CHINA 201810075131.4 filed 01/26/2018.
5.	Receipt of Applicant’s Amendment, filed 12/27/2021 is acknowledged.  Claims 1-11 and 16-37 are pending in the application. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 06/30/2020, 07/16/2021, 08/17/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: Pages 2-32. 
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim(s) 1-11 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim(s) 1-2 state: “... obtaining an object encapsulated by a “data type table” comprising: recording and describing an object name…. And description by an “object” data type table… recording and describing an object attribute… by an “object.attribute” data type table… recording and describing operations of “object.attribute” table by an “object.state” data type table…? The claim as constructed cannot be understood; the limitations describe a recording and also an editing of different objects of a table? What are the actual statements described as “object.attribute” “object.state” from different tables or from a single data type table? What is the actual goal/outcome of obtaining different objects to describe them within the tables to upload the codes to a server?  Which codes? Moreover, claim 2 are incomprehensible for examination purposes; the claims record and describe a “METHOD” by using a data type “table”? Which table?  It obtains an object which the method belongs to… of the “METHOD” by using the “Method” table… which “METHOD” table? The claims seem to be a translation or some sort of unclear database construction/configuration, and cannot be properly examined as presented.  
More examples like the first set of method claims (1-2) can be seen throughout the application.  Claims 3-6 state: “…reading an identity item in an identity table in codes after constructing and configuring an identity item by using an "identity data type”; reading a relation item in an relation item table in codes after constructing and configuring an relation item by using a "relation data type"; reading a role item in a role item table in codes after constructing and configuring an role item by using a "role data type”…”; the claim reads an identity item from an identity table in codes? What “codes” is referring to and what are we reading after building the table, or after building just an item?  The Examiner have the same concerns directed to the other “items” and relationships with their respective “data types”.  Furthermore, claims 4-6 include language such as “can” “as needed” “item (items)” “[]’ operators, “construction of another identity item? ““relation.relationItemName.memberName”, etc… These phrases render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, nor can the Examiner understand the actual scope of said invention. See MPEP § 2173.05(d).  
Essentially, claims 7-11 and 16-24 include similar questions, antecedent basis issues that make the claims confusing, indefinite, and incomprehensible; the claims as presented are not clear for examination, and they are rejected with the same reasoning as applied hereinabove (Please see claims 7-11 and 16-24).  
Appropriate correction is needed.

Claim Rejections – 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


13.	Claims 1-11 and 16-37 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Periwal (Patent No. US 10,437,564 B1; hereinafter referred to as Periwal), in view of Venkataramani et al. (Pub. No. US 2018/0136912 A1; hereinafter referred to as Venkataramani).

As per claim 1, Periwal discloses a method for providing a programming tool and for data processing system configuring data type, which comprises a method of realization of an object “data type table’, the method comprising:
computer getting an object encapsulated by a “data type table” in a client-end of a network- version programming tool (See column 42, line 27 – networked), comprising: recording and describing an object name, inheritance relation/containment relation, and description by an “object” data type table of a system; recording and describing an object attribute, comprising object attribute name, class, and features by an “object.attribute” data type table; recording and describing operations of object table and operations of “object.attribute” table by an “object.state” data type table (See column 8, line 8 – table used for creation of objects/attributes data types); instantiating the object encapsulated by a “data type table” into the client-end system memory and writing it into the computer readable and writable medium (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 2, Periwal and Venkataramani disclose the method for providing a programming tool and for data processing system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: recording and describing a “METHOD” by using a data type “table”; recording an object which the method belongs to, method name, method parameter, method type, method body, and method description of the “METHOD” by using the “METHOD” table (See column 6, line 10; and column 19, line 50, and column 20, line 1 – recording and describing behavior).

As per claim 3, Periwal discloses a method for providing a programming tool and for data processing system, the method comprising: computer getting reading an identity item from i# an “identity data type table” in a client-end of a network-version programming tool, identity table in codes after constructing and configuring an identity item by using an "identity data type"; computer getting reading a relation item from # a[[n]] “relation data type table” in a client- end of a network-version programming tool, in codes; after constructing and configuring an relation item by using a "relation data type"; computer getting reading a role item from # a “role data type table” in a client-end of a network-version programming tool, item table in codes after constructing and configuring an role item by using a "role data type"; instantiating the “identity item”, “relation item’, “role item” into the client-end system memory and writing it into the computer readable and writable medium (See column 14, lines 1-65 – all data types needed constructed and configured).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 4, Periwal and Venkataramani disclose the method according to claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the identity item (identity type) comprises comprising: definition of identity item, identity items are defined in the identity table in a form of tree structure, wherein child items can inherit parent items, users can expand the identity table dynamically as needed, but custom-defined identity items must inherit from system-defined identity items; usage methods of Identity item, there are two methods of identity items usage: 1. Add an identity item to “[ ]” after table names or field names, and 2. Configure identity items directly in the identity configuration table; construction of identity item, construction items are defined in the identity construction table, wherein all of the system-defined identity items or user-defined identity items must be clearly defined with corresponding construction items, if the child item is defined the same construction item as the parent item, then the child item will override the same item (items) in the parent item, the construction item configuration is in an identity composition configuration table; identity item check, the identity item check is completed by a script, wherein a corresponding relation between identity item and script is defined in the identity check table, the system-defined identity item will be checked by the script within the system, the identity item added by the user will be checked by the corresponding check script which needs to be written by the user; identity item instantiation, a process of identity item instantiation comprises three steps: 1). source check: to verify whether the identity item and its parent item are defined in the identity table, then to verify whether a root item is correct (The identity root item of table must be a table item, the identity root item of field must be a field item); 2). constructions item check: to verify whether all required options in construction item which is included within the identity item are configured; and 3). script check: to verify whether each construction item meets identity constraints and role constraints; in response to passing of the source check, the constructions item check and the script check, indicating that the identity item is instantiated successfully; identity item skill, the corresponding relation between the identity item and the skill is defined in the identity skill table, in addition, it also has been defined in the table that under which action the skill is called and in what identity (here the identity refers to a master identity or a guest identity) the skill is called; the child contains all the skills of the parent; identity item scene, identity item, scene, and a meaning (described in the form of an expression, which is interpreted by the system) represented by identity item in this scene are defined in the identity scene table; the action of identity item, identity action item is defined in the identity action table, wherein a data flow can be manipulated by using the identity action item (See column 14, lines 22-28 – tables and constraints created and manipulated) .

As per claim 5, Periwal and Venkataramani disclose the method according to claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the relation item (relation type) comprising: relation item definition and usage, relation items are defined in the relation item table: which members are included in the relation and the constraints condition of each member, are defined in the relation details table; relation item usage, the relation item usage method 1S “relation.relationItemName.memberName”; relation item scene, relation item, scene, and meanings represented by identity item in this scene, describing in the expression form, being interpreted by the system, are defined in the relation scene table (See Fig. 18).

As per claim 6, Periwal and Venkataramani disclose the method according to claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the role item (role type) and a realization method of role item (role type), the role item needs to be established based on specific identity item and specific relation item, comprising: role item definition, role items are defined in the role item table: which members are included in the role, and the identity and relation of each member are defined in a role details table; role item usage, the usage method of role item is “role.roleltemName.memberName”; role item skill, a corresponding relation between role items and skills are defined in the role skill table (See column 8, line 8-17 – relationship definition).

As per claim 7, Periwal discloses a method for providing a programming tool and for data processing system configuring data type, comprising a method for verifying data type for a programming tool, the method comprising: recording, in codes, by a first data type verify table, verification (check) item name, verification (check) item parent name and verification (check) item description; recording, in codes, by a second data type verify table, verification (check) item affiliation, verification (check) item name, verification (check) item default/parameter and verification item (check) description; verifying a verification (check) table of an identity table, comprising: the identity check (verification) affiliation, the name item of identity check (verification), a default value item of identity check (verification), a publisher item of identity check (verification); and instantiating the data type verify table into the client-end system memory and writing it into the computer readable and writable medium (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 8, Periwal and Venkataramani disclose the method of claim 7 (See claim 7 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: a method of storing the parameters and affiliation required for type checking (verification) by using data type tables, and through a name field to indicate what kind of checking (verification) it is, and to facilitate for correlating tables (See column 9, lines 10-35).

As per claim 9, Periwal discloses a method for providing a programming tool and for data processing system configuring data type, the method comprising: globally accessing, in codes during a process of data-processing, types of objects types stored in a fixed table named “index” in a “system table” of the programming tool, the types comprising type name items and type reference items; and instantiating the object type into the client-end system memory and writing it into the computer readable and writable medium (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 10, Periwal and Venkataramani disclose the method of claim 9 (See claim 9 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: by putting the types of the index table and the indexes of the table where an actualization method is stored into one table, through which users can directly complete some types of quick global access (See column 16, line 57).

As per claim 11, Periwal discloses a method for providing a programming tool and for configuring data type, the method comprising: visualizing, with the “grad” data type in codes, a grid space, comprising: display area; edit area; query area, list area, and graphic area; reading data processed by a graphical interface, and collaborating the display area, edit area, query area, parameter area, and list area in the visualization grid space; and instantiating the “grad” data type into the client-end system memory and writing it into the computer readable and writable medium (See column 7, line 7 –display area included on mentioned tools).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).


12. (Canceled).

13. (Canceled).

14. (Canceled).

15. (Canceled).

As per claim 16, Periwal discloses a method for providing a programming tool and for data processing system configuring data type, the method comprising: converting system table data type into data table data type; reading data table data type to a database and transmitting the data table data type to a data base when running codes; and instantiating the “data table” data type into the client-end system memory and writing it into the computer readable and writable medium (See abstract).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 17, Periwal discloses a method for providing a programming tool and for data processing system configuring data type, the method comprising: computer storing data from other tables in codes by using the cache table as a temporary storage in the client-end of a network-version programming tool when running; and instantiating the “cache table” data type into the client-end system memory and writing it into the computer readable and writable medium (See column 43, line 12).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 18, Periwal discloses a method for providing a programming tool and for data processing system configuring data type, the method comprising: computer reading operation data of tables, libraries, fields, and record items in codes by using a configuration table (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 19, Periwal and Venkataramani disclose the method of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: permissions in configuration data type table are divided into five permission levels from high to low, comprising: Designer permission, Tester permission, Installer permission, User permission and Everyone permission (See column 8, line 51).

As per claim 20, Periwal and Venkataramani disclose the method of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: a naming method of the data type configuration table is named in a form of tree structure, through the method of adding an original table name into the configuration table, wherein for different types of tables, libraries, fields, record entries, the corresponding configuration tables of which are different (See column 3, line 36).

As per claim 18, Periwal and Venkataramani disclose the method of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: a method of identifying configuration tables, wherein through a “belong” item in table header, the data type configuration table can identify this table configured by which table (See column 27, line 56).

As per claim 22, Periwal and Venkataramani disclose the method of claim 18 (See claim 18 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses further comprising: each data type configuration table has its corresponding name and description field, wherein for configuration tables that belong to different tables, other fields in the configuration table can be different (See column 27, line 56).

As per claim 23, Periwal discloses a method for providing a programming tool and for data processing configuring data type, the method comprising: realizing a data type of “data flow” encapsulated by a “data type library” and “data type tables” in codes that defines whereabouts, traces and sources of data; and instantiating the “data flow” data type into the client-end system memory and writing it into the computer readable and writable medium (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 24, Periwal and Venkataramani disclose the method of claim 23 (See claim 23 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: reading operation of configuring a data flow by using a configuration table data in the data table in codes (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1). 
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - transmitting the data flow to a data table uploading the codes to servers of the programming tool and analyzing the codes by machine learning and data mining (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 25, Periwal discloses a method for providing a programming tool and for data processing system, which comprises a method of realization of an identity “data type table’, the method comprising: computer getting an identity encapsulated by a "data type table” in a client-end of a network- version programming tool, comprising: recording and describing an identity name, inheritance relation/containment relation, and description by an “identity” data type table of a system; recording and describing an identity component, comprising identity component name, identity constraint of component item, configuration item, role constraint of component item, constraint item, description information of a component item by an “identity.compose” data type table; recording and describing an identity skill, comprising identity skill name, parameter type, parameter name, return type, description information, and the main content of the body skills of the method by an “identity.skill” data type table; instantiating the identity encapsulated by a "data type table" into the client-end system memory and writing it into a computer readable and writable medium (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - uploading the codes from the computer readable and writable medium to servers of the programming tool and analyzing the codes by machine learning and data mining or AI, or comparing the codes with other configuration information from the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 26, Periwal discloses a computer-implemented method for providing a programming tool and for data processing system, the method comprising: configuring one or more data items or data types using a client-end of a network-version programming language, wherein each data type is configured as both a data library and a data table, and wherein each data library is stored in a system memory and each data table is stored in a database; configuring codes by using one or more data items or data types in the network- version programming tool; uploading the configured codes coded data types to a server-end of the network-version programming tool; and analyzing, or processing by at least one of the client-end, the server-end (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).
Although Periwal discloses the creation/defining of data type tables for generating code; Periwal does not explicitly states the utilization of ML to “validate” the generated code - a browser- end of the network-version programming language, the codes information data types by machine learning, data mining or artificial intelligence, or comparing with other configured codes information within the whole network.
Venkataramani discloses an automated system for generating code with the utilization of ML for validating the code in a cloud environment - a browser- end of the network-version programming language, the codes information data types by machine learning, data mining or artificial intelligence, or comparing with other configured codes information within the whole network (See Figs. 5A-5C).
Periwal and Venkataramani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Periwal’s realization of an object/data type tale for code generation; and combine it with Venkataramani’s ML validation based on NL; thus, an  object relational mapping (ORM) system is created, which avoids the need to write and maintain large amounts of complex low-level programming code which can be time consuming, tedious, and error-prone, while execution speed of generated code is improved for deep learning network with the utilization of ML (See Periwal’s column 7, line 7, and Venkataramani’s p. [0106]).

As per claim 27, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Venkataramani discloses wherein the method of configuring, comprising continuously memorizing the data items or data types to be configured through data mining, data analysis and machine learning within the whole network of the network-version programming tool, and is configured by artificial intelligence, or AI prompting user to configure, or AI comparing the codes within the whole network and prompting user to improve the configuration (See Fig. 2).

As per claim 28, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the one or more data items or data types is selected from a group consisting of an identity data type, a relation data type, a role data type, a scene data type, a skill data type, a data flow type, a configuration data type, a user data type, a verification data type, an object data type, a data type table, a data type library, an identity item, a relation item, a role item, and a grad new grid control data type (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).

As per claim 29, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Venkataramani discloses further comprising translating the coding in the network-version programming language into third-party language format codes or a file that can run independently, using the server-end, translating into at least one end of the client-end, server- end and browser-end, or all of the client-end, server-end and browser-end (See paragraph [0057]).

As per claim 30, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the method further comprises performing an identity data type instantiation process, comprising: retrieving an identity record from a configuration table to check a source of an identity item; checking construction of the identity item; and executing a script corresponding to the identity item (See Figs. 34-36). 

As per claim 31, Periwal and Venkataramani disclose the method as set forth in claim 30 (See claim 30 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein when execution of the script is successful, instantiating the identity item into the system memory for later use (See column 7, line 8 – JDX™ and JXA™ which includes validation as part of the tool). 

As per claim 32, Periwal and Venkataramani disclose the method as set forth in claim 30 (See claim 30 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein when execution of the script is a failure, displaying a popup window and requiring checking of the configuration table (See column 7, line 8 – JDX™ and JXA™ which includes validation as part of the tool).

As per claim 33, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the method further comprises storing all data types in a system library, comprising: installing a system table from a development environment of the network-version programming tool into computer memory list medium, the system table having at least one modifier and row information; analyzing each system table’s modifier and row information; generating an executable class, object, identity, and role in the environment of the network-version programming language; checking code correctness by analyzing one or more verification sheets; and storing the object, the identity, and the role into the system library (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).

As per claim 34, Periwal and Venkataramani disclose the method as set forth in claim 33 (See claim 33 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the modifier is a “bydatabase” comprising a system sheet, a data sheet, and a cache sheet (See columns 16-19). 

As per claim 35, Periwal and Venkataramani disclose the method as set forth in claim 34 (See claim 34 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein the system sheet comprises an object, an identity, a role, and a relation (See columns 16-19).

As per claim 36, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Periwal discloses wherein, using the network-version programming language, the method further comprises: declaring a member, wherein the member is selected from a group consisting of an object, an identity, a role, and a relation; loading a load configuration, wherein the load configuration is selected from a group consisting of identity configuration, role configuration, relation configuration, and data sheet; and coding one or more data types by applying the load configuration to the member (See column 8, line 8 – table used for creation of objects/attributes data types); (See column 12, lines 16-25 – instantiating data type table); and (See column 14, line 1).

As per claim 37, Periwal and Venkataramani disclose the method as set forth in claim 26 (See claim 26 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Venkataramani discloses wherein the method further comprises, using the server-end, evaluating the coding, and suggesting, automatically by the server-end, ways to improve the coding (See paragraph [0019]).
		
14.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
				
Response to Arguments
15. 	Applicant's arguments for independent and dependent claims have been considered but are moot in view of the new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        01/11/2021.